The opinion of the court was delivered by
Mason, J.:
The only question presented is whether the trial court erred in holding a tax deed void upon its face. The deed recited that on September 10, 1896, the property had been bid in by the county for $18.61, and that on May 13, 1899, the certificate had been assigned for $26,10. The only ground upon which the validity of the deed is challenged is that the exact amount necessary to redeem at the date of the assignment was $26.147, or a little less than five cents more than was in fact received by the county.
The assignment of the certificate for an amount substantially less than what is due renders the deed invalid. (Wilks v. DeHart, 78 Kan. 217, 95 Pac. 836.) But a slight variation one way or the other is not material unless it results from an intention to depart from the rule of the statute. (Genthner v. Lewis, 24 Kan. 309; Glenn v. Stewart, 78 Kan. 605, 97 Pac. 863.) Clearly the discrepancy in the present instance is not due to the omission of any item required by the law to be charged against the property, for the only addition to be made to the price for which it was originally sold was the interest. Therefore the difference, presumably *504at least, was occasioned by an error in computation or ,in carrying out the figures. It would seem that in a total of the amount here involved an unintentional variation of less than five cents might under any circumstances be disregarded in accordance with the rule requiring the ignoring of trifles. At all events the rule should be applied here. There may be a difficulty in saying just where the line between immaterial and substantial differences should be drawn, but no amount should be considered as materially erroneous which can be arrived at on the one hand by rejecting fractions of a cent at any part of the computation, or on the other by carrying the decimals out to any length; nor should any variation between these limits be regarded as important. This test may not resolve the doubt in all cases, but it is sufficient to save the deed here involved. The period during which interest accrued was two years, eight months and twelve days, or thirty-two and two-fifths month's. The interest on $18.61, at the rate of 15 per cent, per annum, was, in exact figures, for one month $.232625, and for the entire period $7.53705. But if the interest for one month is called $.23, the same method of computation gives for the total interest $7,452. The interest charged in the deed was substantially half way between these amounts, or $7.49.
The judgment is reversed, and the cause remanded for further proceedings in accordance herewith.